DETAILED ACTION
This FINAL action is responsive to the amendment filed 12/21/2021.

In the amendment claims 1-20 remain pending. Claims 1, 8 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Rejections
The 35 U.S.C. 102(a)(2) rejections of claims 1-20 with cited reference of Zholudev (U.S. 10,558,712) in view of Gopinath (U.S. Pub 2011/0066497) has been withdrawn in light of the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Optimizely (NPL--A/B Testing, published Oct. 2019 (wayback machine) via optimizely.com, pgs. 1-12 (pdf)) in view of McElfresh (U.S. Pub 2008/0097834, filed Dec. 21, 2007).
Regarding Independent claims 1, 8 and 15, Optimizely discloses A method, comprising: 
providing a first variation of a content item of a website comprising first dynamic content to a first plurality of users, wherein the first dynamic content comprises content that changes based on interaction, behavior, preferences, or interests of a respective one of the first plurality of users or a user device of the respective one of the first plurality of users (see pgs. 1-4, discloses A/B testing in which two or more variants of a webpage are shown among visitors, thereby disclosing a first variation of a content item (webpage) to visitors); 
providing a second variation of the content item of the website comprising second dynamic content to a second plurality of users, wherein the second dynamic content comprises content that changes based on interaction, behavior, preferences, or interests of a respective one of the second plurality of user device of the respective one of the second plurality of users (see pgs. 1-4, discloses A/B testing in which two or more variants of a webpage are shown among visitors, thereby disclosing a second variation of a content item (webpage) to visitors); 
detecting a first plurality of user interactions for the first dynamic content of the first variation of the content item of the website by the first plurality of users (see pg. 6, ; 
detecting a second plurality of user interactions for the second dynamic content of the second variation of the content item of the website by the second plurality of users (see pg. 6, discloses determining conversion goals that include collecting interaction data by the visitors of the second webpage variation); 
providing a graphical user interface (GUI) that illustrates the first and second pluralities of user interactions with the first and second variations of the content item, respectively, to a client device (see pg. 6, discloses providing a GUI by the A/B testing software which presents the data from the experiment and shows you the difference between the two webpage variants including the collected interaction data); 
determining a correlation between the first and second plurality of user interactions and a conversion metric (see pg. 6, discloses determining correlation between user the web page variants by comparing the collected interaction data which includes conversion goals); 
determining, by a processing device, that the first dynamic content has a higher conversion metric than the second dynamic content (see pg. 6, wherein a winner is determined based on the collected interaction data between the webpage variations to determine a statistically significant difference); and 
sending a first variation recommendation for the first dynamic content to the client device (see pgs. 4-5, wherein a recommendation of the most popular page is provided has one that attracts more clicks). Optimizely teaches collecting user interaction data on different elements of the webpage which include virtually any interactive content such as a links, 

Regarding Dependent claims 2, 9 and 16, Optimizely fails to explicitly describe that the variations include dynamic content that changes based on user preferences. McElfresh teaches receiving an attribute corresponding to the first or second dynamic content from the client device (see abstract & paragraphs 35-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented A/B testing with dynamic advertisement content based on visitor profiles. One motivation is to determine the popularity of webpage design variations comprising personalized content which helps to improve webpage recommendations and sales.

Regarding Dependent claims 3, 10 and 17, Optimizely fails to explicitly describe that the variations include dynamic content that changes based on user preferences. McElfresh teaches generating a recommendation for changes to the first or second dynamic content based on the attribute; and providing the recommendation to the client device (see abstract & paragraphs 35-36). It would have been obvious for one of ordinary skill in the art before the effective filing date 

Regarding Dependent claims 4, 11 and 18, Optimizely fails to explicitly describe that the variations include dynamic content that changes based on user preferences. McElfresh teaches wherein the attribute comprises text to be displayed with the corresponding first or second dynamic content, and wherein the method further comprises generating a value score based on text (see abstract & paragraphs 35-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented A/B testing with dynamic advertisement content based on visitor profiles. One motivation is to determine the popularity of webpage design variations comprising personalized content which helps to improve webpage recommendations and sales.

Regarding Dependent claims 5 and 12, Optimizely fails to explicitly describe that the variations include dynamic content that changes based on user preferences. McElfresh teaches providing a recommendation for improved text corresponding to a higher value score to the client device (see abstract & paragraphs 35-36). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supplemented A/B testing with dynamic advertisement content based on visitor profiles. One motivation is to determine the popularity of webpage design variations comprising personalized content which helps to improve webpage recommendations and sales.


6.	Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Optimizely (NPL--A/B Testing, published Oct. 2019 (wayback machine) via optimizely.com, pgs. 1-12 (pdf)) in view of Zholudev (U.S. 10,558,712, filed Apr. 27, 2018).
Regarding Dependent claims 6, 13 and 19, Optimizely fails to teach that the A/B testing software presents any heatmap overlays. Zholudev discloses providing, via the GUI, an interactive representation of a timeline associated with a dynamic heatmap overlaid on the website, wherein only user interactions within an active time period of the timeline are provided for display on the dynamic heatmap (see col. 5, lines 15-35, discloses presentation of heatmaps that change over time). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supported the presentation of heatmaps within a webpage for analyzing interaction results collected between webpage variations. One motivation is to simplify the visualization of collected data results performed during A/B testing.

Regarding Dependent claims 7, 14 and 20, Optimizely fails to teach that the A/B testing software presents any heatmap overlays. Zholudev discloses generating a filtered subset of the first and second plurality of user interactions corresponding to a device characteristic of the user devices of the first plurality of users and the user devices of the second plurality of users; and providing, to the client device for display, the GUI comprising a filtered dynamic heatmap overlaid on the website, the filtered dynamic heatmap identifying the filtered subset of the first and second plurality of interactions in real-time (see col. 5, lines 15-35, discloses presentation of heatmaps that change over time). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have supported the presentation of heatmaps 
  
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Response to Arguments
7.	Applicant’s arguments filed 12/21/2021 have been considered but are moot in view of the new grounds of rejection.
	
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/24/2022